Exhibit 10.74

 

INTERDIGITAL COMMUNICATIONS CORPORATION

 

--------------------------------------------------------------------------------

 

2000 Stock Award and Incentive Plan

(as amended through June 1, 2005)

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

INTERDIGITAL COMMUNICATIONS CORPORATION

 

--------------------------------------------------------------------------------

 

2000 Stock Award and Incentive Plan

(as amended through June 1, 2005)

 

--------------------------------------------------------------------------------

 

            Page


--------------------------------------------------------------------------------

1.

    

Purpose

   1

2.

    

Definitions

   1

3.

    

Administration

   3

4.

    

Stock Subject to Plan

   4

5.

    

Eligibility; Per-Person Award Limitations

   5

6.

    

Specific Terms of Awards

   6

7.

    

Performance Awards

   9

8.

    

Certain Provisions Applicable to Awards

   11

9.

    

Change in Control

   12

10.

    

Additional Award Forfeiture Provisions

   14

11.

    

General Provisions

   15



--------------------------------------------------------------------------------

INTERDIGITAL COMMUNICATIONS CORPORATION

 

2000 Stock Award and Incentive Plan

 

1. Purpose. The purpose of this 2000 Stock Award and Incentive Plan (the “Plan”)
is to aid InterDigital Communications Corporation, a Pennsylvania corporation
(the “Company”), in attracting, retaining, motivating and rewarding employees,
non-employee directors, and other persons who provide substantial services to
the Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to encourage long-term service, to
recognize individual contributions and reward achievement of Company goals, and
promote the creation of long-term value for shareholders by closely aligning the
interests of Participants with those of shareholders. The Plan authorizes
stock-based and cash-based incentives for Participants.

 

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

 

(a) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.

 

(b) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead shall be the
person(s) (if any are then surviving), trust(s) or entity(ies) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant’s Award upon such Participant’s death.

 

(c) “Board” means the Company’s Board of Directors.

 

(d) “Change in Control” and related terms have the meanings specified in Section
9.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, directors appointed or
serving as members of a Board committee designated as the Committee shall not be
employees of the Company or any subsidiary or affiliate. In appointing members
of the Committee, the Board will consider whether a member is or will be a
Qualified Member, but such members are not required to be Qualified Members at
the time of appointment or during their term of service on the Committee. The
full Board may perform any function of the Committee hereunder, in which case
the term “Committee” shall refer to the Board. Initially, the Compensation and



--------------------------------------------------------------------------------

Stock Option Committee of the Board of Directors will be designated as the
“Committee” under the Plan.

 

(g) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).

 

(h) “Deferred Stock” means a right, granted to a Participant under Section 6(e),
to receive Stock or other Awards or a combination thereof at the end of a
specified deferral period.

 

(i) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.

 

(j) “Effective Date” means the effective date specified in Section 11(r).

 

(k) “Eligible Person” has the meaning specified in Section 5.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the closing sale price reported on the composite tape of the
principal stock exchange on which the Stock is listed on the day as of which
such value is being determined or, if there is no sale on that day, then on the
last previous day on which a sale was reported.

 

(n) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.

 

(o) “Non-qualified Stock Option” means any Option designated as a non-qualified
stock option and not an Incentive Stock Option within the meaning of Code
Section 422.

 

(p) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.

 

(q) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

 

(r) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

(s) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.

 

(t) “Preexisting Plans” mean the Company’s Non-Qualified Stock Option Plan, 1992
Non-Qualified Stock Option Plan, 1992 Employee Stock Option Plan, 1995 Employee
Stock



--------------------------------------------------------------------------------

Option Plan, 1997 Stock Option Plan for Non-Employee Directors, and any other
Company stock option plan under which options are outstanding at the Effective
Date.

 

(u) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).

 

(v) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.

 

(w) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

 

(x) “Stock” means the Company’s Common Stock, and any other equity securities of
the Company that may be substituted or resubstituted for Stock pursuant to
Section 11(c).

 

(y) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).

 

3. Administration.

 

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, rules and regulations
for the administration of the Plan and amendments thereto, and standardized
terms and conditions of awards and amendments thereto (which, if so specified by
the Committee, shall be deemed to be incorporated into and a part of this Plan);
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and shareholders. The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (authority with respect to other
aspects of non-employee director awards is not exclusive to the Board, however).

 

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, (i) any action of the Committee relating to
an Award

 

- 3 -



--------------------------------------------------------------------------------

intended by the Committee to qualify as “performance-based compensation” within
the meaning of Code Section 162(m) and regulations thereunder may be taken by a
subcommittee, designated by the Committee or the Board, composed solely of two
or more Qualified Members, and (ii) any action relating to an Award granted or
to be granted to a Participant who is then subject to Section 16 of the Exchange
Act in respect of the Company may be taken either by such a subcommittee or by
the Committee but with each such member who is not a Qualified Member abstaining
or recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members. Such action, authorized by such a subcommittee or by the Committee upon
the abstention or recusal of such non-Qualified Member(s), shall be the action
of the Committee for purposes of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may delegate to officers or managers of the Company or any subsidiary or
affiliate, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Company and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify.

 

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 

4. Stock Subject to Plan.

 

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be (i) 2.2
million plus (ii) the number of shares that, immediately prior to the Effective
Date, remain available for issuance under the Preexisting Plans plus and (iii)
the number of shares subject to awards under the Preexisting Plans which become
available in accordance with Section 4(b) after the Effective Date; provided,
however, that shares carried forward from a Preexisting Plan pursuant to clause
(ii) shall be available for initial grant only before the time such Preexisting
Plan would have expired in accordance with its terms; and provided further, that
the total number of shares which may be issued and delivered in connection with
Awards other than Options and SARs shall not exceed 40% of the total number of
shares reserved under the Plan. Any shares of Stock delivered under the Plan
shall consist of authorized and unissued shares or treasury shares.

 

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. Shares

 

- 4 -



--------------------------------------------------------------------------------

subject to an Award or an award under a Preexisting Plan that is canceled,
expired, forfeited, settled in cash or otherwise terminated without a delivery
of shares to the Participant will again be available for Awards, and shares
withheld in payment of the exercise price or taxes relating to an Award or
Preexisting Plan award and shares equal to the number surrendered in payment of
any exercise price or taxes relating to an Award or Preexisting Plan award shall
be deemed to constitute shares not delivered to the Participant and shall be
deemed again to be available for Awards under the Plan. In addition, in the case
of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary or affiliate, shares issued or issuable
in connection with such substitute Award shall not be counted against the number
of shares reserved under the Plan, but shall be available under the Plan by
virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business. This Section 4(b) shall apply to the number of shares
reserved and available for ISOs only to the extent consistent with applicable
regulations relating to ISOs under the Code. The order in which Shares will be
deemed to be made subject to Awards under the Plan shall first be Shares
resulting from Preexisting Plans (in the order of the expiration date of such
Preexisting Plans) and then the Shares reserved under clause (i) of Section
4(a).

 

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. For purposes of the Plan, an “Eligible Person”
means an employee of the Company or any subsidiary or affiliate, including any
executive officer, a non-employee director of the Company, a consultant or other
person who provides substantial services to the Company or a subsidiary or
affiliate, and any person who has been offered employment by the Company or a
subsidiary or affiliate, provided that such prospective employee may not receive
any payment or exercise any right relating to an Award until such person has
commenced employment with the Company or a subsidiary or affiliate. An employee
on leave of absence may be considered as still in the employ of the Company or a
subsidiary or affiliate for purposes of eligibility for participation in the
Plan, if so determined by the Committee. A joint venture in which the Company or
a subsidiary has a substantial direct or indirect equity investment may be
deemed an affiliate, if so determined by the Committee, but such determination
shall be solely for purposes of this Plan. In each calendar year during any part
of which the Plan is in effect, an Eligible Person may be granted Awards
intended to qualify as “performance-based compensation” under Code Section
162(m) under each of Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating
to up to his or her Annual Limit (such Annual Limit to apply separately to the
type of Award authorized under each specified subsection, except that the
limitation applies to Dividend Equivalents under Section 6(g) only if such
Dividend Equivalents are granted separately from and not as a feature of another
Award). A Participant’s Annual Limit, in any year during any part of which the
Participant is then eligible under the Plan, shall equal 300,000 shares plus the
amount of the Participant’s unused Annual Limit relating to the same type of
Award as of the close of the previous year, subject to adjustment as provided in
Section 11(c). In the case of an Award which is not valued in a way in which the
limitation set forth in the preceding sentence would operate as an effective
limitation satisfying Treasury Regulation 1.162-27(e)(4) (including a
Performance Award under Section 7 not related to an Award specified in Section
6), an Eligible Person may not be granted Awards authorizing the earning during
any calendar year of an amount that exceeds the Participant’s Annual Limit,
which for this purpose shall equal $1.5 million plus the amount of the
Participant’s unused cash Annual Limit as of the close of the previous year
(this limitation is separate and not affected by the number of Awards granted
during such calendar year subject to the limitation in the preceding sentence).
For this purpose, (i) “earning” means satisfying performance conditions so that
an amount becomes payable, without regard to whether it is to be paid currently
or on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant’s Annual Limit is used
to the extent an amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such amount or shares are in fact earned
or paid.

 

- 5 -



--------------------------------------------------------------------------------

6. Specific Terms of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 11(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan. The
Committee may require payment of consideration for an Award, except as otherwise
limited by the Plan.

 

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

 

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and Non-qualified Stock Options) shall be determined
by the Committee, but such exercise price shall be not less than the Fair Market
Value of a share of Stock on the date of grant of such Option, subject to
Sections 6(f) and 8(a), unless the Committee finds there to exist extraordinary
circumstances such that the grant of a Non-Qualified Stock Option with an
exercise price less than such Fair Market Value is appropriate.

 

(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any ISO or SAR
in tandem therewith exceed a period of ten years from the date of grant. The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the
methods by which such exercise price may be paid or deemed to be paid and the
form of such payment (subject to Section 11(k)), including, without limitation,
cash, Stock, other Awards or awards granted under other plans of the Company or
any subsidiary or affiliate, or other property (including notes and other
contractual obligations of Participants to make payment on a deferred basis,
such as through “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants (including
deferred delivery of shares representing the Option “profit,” at the election of
the Participant or as mandated by the Committee, with such deferred shares
subject to any vesting, forfeiture or other terms as the Committee may specify).

 

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422, including but not limited to
the requirement that no ISO shall be granted more than ten years after the
Effective Date.

 

(c) Stock Appreciation Rights. The Committee is authorized to grant SAR’s to
Participants on the following terms and conditions:

 

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, in the case of a
“Limited SAR,” the Fair Market Value determined by reference to the Change in
Control Price, as defined under Section 9(d) hereof) over (B) the grant price of
the SAR as determined by the Committee.

 

- 6 -



--------------------------------------------------------------------------------

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, and whether or not a SAR shall be free-standing or in tandem or
combination with any other Award. Limited SARs that may only be exercised in
connection with a Change in Control or other event as specified by the Committee
may be granted on such terms, not inconsistent with this Section 6(c), as the
Committee may determine.

 

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a shareholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and

 

- 7 -



--------------------------------------------------------------------------------

other property distributed as a dividend, shall be subject to restrictions and a
risk of forfeiture to the same extent as the Restricted Stock with respect to
which such Stock or other property has been distributed.

 

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:

 

(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 11(k)), as
determined by the Committee at the date of grant or thereafter.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.

 

(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or (B)
deferred with respect to such Deferred Stock, either as a cash deferral or with
the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.

 

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.

 

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify.

 

- 8 -



--------------------------------------------------------------------------------

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).

 

(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.

 

7. Performance Awards

 

(a) Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) in the case of a Performance Award intended to qualify as
“performance-based compensation” under Code Section 162(m).

 

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).

 

(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation 1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a

 

- 9 -



--------------------------------------------------------------------------------

condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (1) net sales;
(2) earnings from operations, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, or extraordinary or special items;
(3) net income or net income per common share (basic or diluted); (4) return on
assets (gross or net), return on investment, return on capital, or return on
equity; (5) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (6) interest expense after taxes; (7) economic value
created; (8) operating margin or profit margin; (9) stock price or total
shareholder return; (10) average cash balance or cash position; and (11)
strategic business criteria, consisting of one or more objectives based on
meeting specified product development, strategic partnering, licensing, research
and development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, and goals relating to acquisitions or divestitures of subsidiaries,
affiliates or joint ventures. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.

 

(iii) Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit. Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to one year or more than one
year, as specified by the Committee. A performance goal shall be established not
later than the earlier of (A) 90 days after the beginning of any performance
period applicable to such Performance Award or (B) the time 25% of such
performance period has elapsed. In all cases, the maximum Performance Award of
any Participant shall be subject to the limitation set forth in Section 5.

 

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(iv). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.

 

(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may not exercise discretion to
increase any such amount payable to a Covered Employee in respect of a
Performance Award subject to this Section 7(b). Any settlement which changes the
form of payment from that originally specified shall be implemented in a manner
such that the Performance Award and other related Awards do

 

- 10 -



--------------------------------------------------------------------------------

not, solely for that reason, fail to qualify as “performance-based compensation”
for purposes of Code Section 162(m). The Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of employment by the Participant or other event (including
a Change in Control) prior to the end of a performance period or settlement of
such Performance Awards.

 

(c) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.

 

8. Certain Provisions Applicable to Awards.

 

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards. Subject to
Section 11(k), the Committee may determine that, in granting a new Award, the
in-the-money value of any surrendered Award or award may be applied to reduce
the exercise price of any Option, grant price of any SAR, or purchase price of
any other Award.

 

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).

 

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Section 11(k)) and any applicable Award document, payments
to be made by the Company or a subsidiary or affiliate upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Stock in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events (subject to Section 11(k)). Installment or deferred payments may be
required by the Committee (subject to Section 11(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

 

(d) Exemptions from Section 16(b) Liability. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall use its best efforts to
implement transactions under the Plan and administer the Plan in a manner that
will ensure that each transaction with respect to such a Participant is exempt
from liability under Rule 16b-3 or otherwise not subject to liability under

 

- 11 -



--------------------------------------------------------------------------------

Section 16(b)), except that this provision shall not limit sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan. The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award
(subject to Section 11(k)) to enable a Participant who is subject to Section 16
of the Exchange Act to avoid incurring liability under Section 16(b). Unless
otherwise specified by the Participant, equity securities or derivative
securities acquired under the Plan which are disposed of by a Participant shall
be deemed to be disposed of in the order acquired by the Participant.

 

9. Change in Control.

 

(a) Effect of “Change in Control” on Non-Performance Based Awards. In the event
of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
9(b), unless otherwise provided by the Committee in the Award document:

 

(i) All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
fully payable as of the time of the Change in Control without regard to deferral
and vesting conditions, except to the extent of any waiver by the Participant or
other express election to defer beyond a Change in Control and subject to
applicable restrictions set forth in Section 11(a);

 

(ii) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment or
service by the Participant other than a termination for “cause” (as defined in
any employment or severance agreement between the Company or a subsidiary or
affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Section 11(a); and

 

(iii) The Committee may, in its discretion, determine to extend to any
Participant who holds an Option the right to elect, during the 60-day period
immediately following the Change in Control, in lieu of acquiring the shares of
Stock covered by such Option, to receive in cash the excess of the Change in
Control Price over the exercise price of such Option, multiplied by the number
of shares of Stock covered by such Option, and to extend to any Participant who
holds other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.

 

(b) Effect of “Change in Control” on Performance-Based Awards. In the event of a
“Change in Control,” with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions shall
be deemed to be met or exceeded if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant.

 

- 12 -



--------------------------------------------------------------------------------

(c) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:

 

(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then-outstanding
voting securities;

 

(ii) During any period of two consecutive years commencing on or after the
Effective Date, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii), (iv) or (v) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof;

 

(iii) The shareholders of the Company have approved a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse stock split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 50% of the combined voting power of
the voting securities of the Company or the surviving entity outstanding
immediately after such transaction being beneficially owned by the persons who
were shareholders of the Company immediately prior to the transaction in
substantially the same proportion as their ownership of the voting power
immediately prior to the transaction; provided that, for purposes of this
Section 9(c)(iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 50%
threshold (or to substantially preserve such relative ownership of the voting
securities) is due solely to the acquisition of voting securities by an employee
benefit plan of the Company, such surviving entity or a subsidiary thereof; and
provided further, that, if consummation of the corporate transaction referred to
in this Section 9(c)(iii) is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied;

 

(iv) The shareholders of the Company accept shares in a share exchange in which
the shareholders of the Company immediately before such share exchange do not or
will not own directly or indirectly immediately following such share exchange
more than 50% of the combined voting power of the outstanding voting securities
of the corporation resulting from or surviving such share exchange in
substantially the same proportion as the ownership of the Voting Securities
outstanding immediately before such share exchange;

 

(v) The shareholders of the Company have approved a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets (or any transaction having a
similar effect); provided that, if consummation of the transaction referred to
in this Section 9(c)(v) is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material

 

- 13 -



--------------------------------------------------------------------------------

contingency, no Change in Control shall occur until such time as such consent
and approval has been obtained and any other material contingency has been
satisfied; and

 

(vi) any other event which the Board of Directors of the Company determines
shall constitute a Change in Control for purposes of this Plan.

 

(d) Definition of “Change in Control Price.” The “Change in Control Price” means
an amount in cash equal to the higher of (i) the amount of cash and fair market
value of property that is the highest price per share paid (including
extraordinary dividends) in any transaction triggering the Change in Control or
any liquidation of shares following a sale of substantially all assets of the
Company, or (ii) the highest Fair Market Value per share at any time during the
60-day period preceding and 60-day period following the Change in Control.

 

10. Additional Award Forfeiture Provisions.

 

(a) Events Triggering Forfeiture. Notwithstanding any other provision of this
Plan, the forfeitures specified in Section 10(a) will be triggered if the
Participant’s employment or engagement is terminated by the Company and the
Board makes a determination that the Participant (i) has engaged in any type of
disloyalty to the Company, including without limitation, insubordination, fraud,
embezzlement, theft or dishonesty in the course of his employment or engagement,
or (ii) has been convicted of a felony, or (iii) has disclosed any confidential
or proprietary information without the consent of the Company or (iv) has
breached the terms of any written confidentiality agreement or any
non-competition agreement with the Company in any material respect, all
unexercised options and awards not yet settled held by such the Participant
shall terminate upon the earlier of the date of termination of employment or
engagement for “cause” of the date of such a finding at any time during the
Participant’s employment by the Company or a subsidiary or affiliate or during
the one-year period following termination of such employment.

 

(b) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

 

- 14 -



--------------------------------------------------------------------------------

11. General Provisions.

 

(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

 

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

 

(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter, (ii)
the number and kind of shares of Stock by which annual per-person Award
limitations are measured under Section 5, (iii) the number and kind of shares of
Stock subject to or deliverable in respect of outstanding Awards and (iv) the
exercise price, grant price or purchase price relating to any Award or, if
deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Option (subject to Section 11(k)). In
addition, the Committee is authorized to make adjustments

 

- 15 -



--------------------------------------------------------------------------------

in the terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the Company or any subsidiary or affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, SARs,
or Performance Awards granted under Section 8 to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.

 

(d) Tax Provisions.

 

(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld.

 

(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

(iii) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten days thereof.

 

- 16 -



--------------------------------------------------------------------------------

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
shareholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s shareholders for approval not later than the
earliest annual meeting for which the record date is after the date of such
Board action if such shareholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other amendments to the Plan
to shareholders for approval; and provided further, that, without the consent of
an affected Participant, no such Board action may materially and adversely
affect the rights of such Participant under any outstanding Award. Without the
approval of shareholders, the Committee will not amend or replace previously
granted Options in a transaction that constitutes a “repricing,” as such term is
used in Instruction 3 to Item 402(b)(2)(iv) of Regulation S-K, as promulgated by
the Securities and Exchange Commission. With regard to other terms of Awards,
the Committee shall have no authority to waive or modify any such Award term
after the Award has been granted to the extent the waived or modified term would
be mandatory under the Plan for any Award newly granted at the date of the
waiver or modification.

 

(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f).

 

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

 

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.

 

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall

 

- 17 -



--------------------------------------------------------------------------------

be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), and (c),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

 

(k) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Sections 8(c), 8(d), 11(c) and 11(d)) is limited to the extent
necessary to ensure that any Option or other Award of a type that the Committee
has intended to be subject to fixed accounting with a measurement date at the
date of grant or the date performance conditions are satisfied under APB 25
shall not become subject to “variable” accounting solely due to the existence of
such authority, unless the Committee specifically determines that the Award
shall remain outstanding despite such “variable” accounting. In addition, other
provisions of the Plan notwithstanding, (i) if any right under this Plan would
cause a transaction to be ineligible for pooling-of-interests accounting that
would, but for the right hereunder, be eligible for such accounting treatment,
such right shall be automatically adjusted so that pooling-of-interests
accounting shall be available, including by substituting Stock or cash having a
Fair Market Value equal to any cash or Stock otherwise payable in respect of any
right to cash which would cause the transaction to be ineligible for
pooling-of-interests accounting, and (ii) if the authority of the Board or the
Continuing Directors under Section 9(c) would cause a transaction to be
ineligible for pooling-of-interests accounting that would, but for such
authority, be eligible for such accounting treatment, such authority shall be
limited to the extent necessary so that such transaction would be eligible for
pooling-of-interests accounting.

 

(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.

 

(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and

 

- 18 -



--------------------------------------------------------------------------------

other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.

 

(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
shareholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
document, neither the Plan nor any Award document shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.

 

(o) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.

 

(p) Awards under Preexisting Plans. Upon approval of the Plan by shareholders of
the Company as required under Section 11(r), no further awards shall be granted
under the Preexisting Plans. Outstanding awards under such Preexisting Plans
shall remain subject to the terms thereof.

 

(q) References to Legal and Regulatory Provisions. References in this Plan to
any provision of law, including the Code and the Exchange Act, or rule or
regulation (including accounting principles and interpretations) shall include
subsequently adopted amendments and any successor provisions, rules or
regulations.

 

(r) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the shareholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of shareholders. Unless earlier terminated by action of the
Board of Directors, the Plan will remain in effect until such time as no Stock
remains available for delivery under the Plan and the Company has no further
rights or obligations under the Plan with respect to outstanding Awards under
the Plan.

 

- 19 -